t c memo united_states tax_court dennis r andrews petitioner v commissioner of internal revenue respondent docket no filed date thomas s botkin and ralph a caruso ii for petitioner brian m harrington for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows after the trial of this case ralph a caruso ii filed a motion to withdraw which was granted by the court year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether the notice_of_deficiency is arbitrary and excessive and therefore lacks presumptive correctness whether petitioner is liable for the deficiencies in taxes as determined by respondent and whether petitioner is liable for the additions to tax as determined by respondent findings_of_fact the parties submitted the instant case fully stipulated the stipulated facts are incorporated herein by reference and are found as facts in the instant case petitioner resided in warsaw indiana at the time he filed his petition in a letter to respondent dated date petitioner stated that he is not a resident or citizen_of_the_united_states but that he is a natural human being of the indiana republic questioned respondent's delegation of authority to operate in a foreign capacity in the united american republic indiana and stated that he had no income from a source within the united_states or effectively connected to a trade_or_business_within_the_united_states on date petitioner executed a document entitled affidavit of revocation rescission of signature and power_of_attorney in which document he stated that he revoked all signatures on any and all instruments related to his social_security_number and his federal_income_tax returns on date respondent received from petitioner a document entitled notice a special legal administrative evidentiary instrument in which document petitioner asserted that he does not reside and never resided in this state in the state or any federal area that he is not a u s citizen u_s_person or u s individual and that he is a sovereign indiana citizen living and working in the indiana republic which is distinct and separate from any federal area petitioner did not file federal_income_tax returns for the years in issue on date respondent sent a letter to petitioner concerning his failure_to_file returns for the years in issue and requesting that he either file returns or assist the tax_auditor in preparing returns for him respondent's letter also indicated that if petitioner failed to cooperate returns would be prepared based upon information received by the internal_revenue_service irs on date respondent mailed to petitioner a report proposing adjustments for the years in issue in response to respondent's date letter petitioner in a discursive letter to respondent dated date claimed nontaxpayer status maintained that title_26 is not positive law refused to volunteer to be a taxpayer asserted that he was outside the jurisdiction of the irs and the courts and claimed that respondent's attempt to collect money from him is straight fraud respondent's information_return master_file irmf indicates that several payors issued information returns to petitioner as follows tax_year payor the jada co inc the jada co inc starkey lab inc starkey lab inc starkey lab inc matol botanical inter form_w-2 1099-misc 1099-misc 1099-misc 1099-misc 1099-misc type of income amount dollar_figure wages rents big_number nonemployee comp big_number nonemployee comp nonemployee comp big_number nonemployee comp respondent's irmf also indicates that one payee inland mortgage corporation reported on form_1098 that petitioner paid mortgage interest during the years in issue as follows tax_year amount dollar_figure big_number big_number big_number on date respondent issued to petitioner the statutory_notice_of_deficiency for the years in issue in determining petitioner's tax deficiencies respondent utilized the information as set forth above relating to the forms w-2 and and certain consumer expenditure surveys released by the u s department of labor bureau of labor statistics burden_of_proof opinion the threshold issue for decision concerns the placement of the burden_of_proof petitioner argues that although respondent's determinations contained in a notice_of_deficiency are generally presumed to be correct when respondent's determinations are based upon an alleged underreporting of income the presumption of correctness evaporates citing 883_f2d_1317 7th cir affg tcmemo_1988_142 accordingly petitioner contends the burden_of_proof in the instant case has shifted to respondent respondent counters that the burden_of_proof remains with petitioner because evidence linking petitioner to an income-producing activity has been provided and in any event that petitioner does not deny receiving unreported income in general the commissioner's determinations contained in a notice_of_deficiency are entitled to a presumption of correctness and the taxpayer has the burden of proving them incorrect rule a 428_us_433 290_us_111 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 if however the taxpayer demonstrates that the commissioner's determinations are arbitrary and excessive or without rational foundation then the presumption no longer applies pittman v the internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances however sec_7491 is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c the internal_revenue_service restructuring reform act of was enacted on date and accordingly neither party argues that sec_7491 is applicable to the instant case on brief petitioner cites anastasato v commissioner 3_f2d_884 3d cir vacating and remanding tcmemo_1985_101 for the proposition that respondent bears the burden of proving that the deficiency_notice is not arbitrary or erroneous where it is based upon alleged unreported income petitioner however misconstrues anastasato respondent does not have the burden to prove that the deficiency_notice is not arbitrary rather petitioner has the burden to prove that the deficiency_notice is arbitrary see 794_f2d_884 3d cir if the taxpayer rebuts the presumption by showing that it is arbitrary and erroneous the presumption disappears see also 100_f3d_1308 7th cir thus to rebut the presumption of correctness and shift the burden to the commissioner the taxpayer must demonstrate that the commissioner's deficiency assessment lacks a rational foundation or is arbitrary and excessive citations omitted affg tcmemo_1995_243 910_f2d_1374 7th cir if the taxpayer demonstrates that the assessment is arbitrary and excessive or without factual foundation then the presumption no longer applies citation omitted affg continued commissioner 100_f3d_1308 7th cir affg tcmemo_1995_243 gold emporium inc v commissioner supra pincite zuhone v commissioner supra pincite6 823_f2d_1091 7th cir in asking this court to hold that the notice_of_deficiency is arbitrary petitioner is asking us to explore the underpinnings of that notice as a general_rule we will not look behind the statutory notice to examine the evidence used in making the determination 92_tc_661 74_tc_260 affd in part revd in part and remanded 649_f2d_152 2d cir 62_tc_324 courts have identified an exception to the general_rule where the commissioner in a case involving unreported income introduces no direct evidence but rests on the presumption of correctness and the taxpayer challenges the continued malicki v commissioner tcmemo_1988_559 883_f2d_1317 7th cir if the taxpayer establishes that the commissioner's determination is arbitrary courts generally shift the burden of production to the commissioner citation omitted if the taxpayer is successful in showing that the assessment is arbitrary and excessive or without factual foundation the presumption drops from the case affg tcmemo_1988_142 823_f2d_1091 7th cir when the assessment is shown to be 'without rational foundation' or 'arbitrary and erroneous ' the presumption should not be recognized citations omitted deficiency on the grounds that it is arbitrary 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 87_tc_609 affd without published opinion 827_f2d_774 11th cir llorente v commissioner supra pincite see also senter v commissioner tcmemo_1995_ petitioner relies on portillo as support for his position that the notice_of_deficiency in the instant case is arbitrary and therefore not entitled to the normal presumption of correctness the court_of_appeals for the fifth circuit however has recently distinguished portillo in 117_f3d_785 5th cir as in the instant case the taxpayers in parker failed to file income_tax returns for the years in issue yet relied upon portillo for the proposition that the usual presumption of correctness should not apply because the commissioner's determinations of unreported income were based upon forms and w-2 the court_of_appeals for the fifth circuit stated in portillo the irs issued a notice_of_deficiency when it discovered that the taxpayer had reported substantially less income from a particular payor than t he reason behind the burden-shifting principle in an unreported income case is that the taxpayer bears the difficult burden of proving the non-receipt of income 46_f3d_382 5th cir affg tcmemo_1992_168 that payor had reported in its form_1099 we found that the commissioner arbitrarily decided to attribute veracity to the third-party payor and assume that the taxpayer's form_1040 was false portillo v commissioner f 2d pincite in portillo the commissioner's determination was arbitrary because the commissioner offered no factual basis for accepting one sworn statement the form_1099 while rejecting another sworn statement the taxpayer's form_1040 portillo did not hold that the irs must conduct an independent investigation in all tax_deficiency cases in this case the commissioner has not arbitrarily found the third-party forms credible the parkers never filed a form_1040 or any other document in which they swore that they did not receive the payments in question the commissioner has no duty to investigate a third-party payment report that is not disputed by the taxpayer parker v commissioner supra pincite like the taxpayers in parker petitioner in the instant case never filed a form_1040 or any other document in which he swore that he did not receive unreported income we find it significant that nowhere in petitioner's petition trial petitioner does not cite parker v commissioner 117_f3d_5 5th cir in his trial memorandum brief or reply brief on brief petitioner cites portillo v commissioner 932_f3d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 for the proposition that respondent is not allowed to blindly accept the veracity of tax forms submitted by third parties when rendering proposed deficiencies but is required to investigate the books receipts and other records of the third parties submitting these forms to determine whether the forms are correct petitioner's failure to mention the holding in parker that no such investigation is required where as in the instant case the taxpayer does not file a form_1040 or other sworn document denying receipt of unreported income does little to instill faith in petitioner's candor toward the court we generally expect more from counsel representing parties appearing before this court memorandum brief or reply brief does he state any facts tending to indicate that he did not receive unreported income petitioner's sole strategy in the instant case has been to obfuscate rather than enlighten moreover respondent has at least established in the instant case a minimal predicate for the determination the evidence stipulated by the parties indicates that petitioner received wages rents and nonemployee compensation from several payors and that he made interest payments on a home mortgage additionally the use of data compiled by the bureau of labor statistics is an acceptable and reasonable method of income reconstruction 786_f2d_1063 11th cir affg tcmemo_1984_536 69_tc_729 65_tc_68 affd without published opinion 559_f2d_1207 3d cir 54_tc_1530 it was not arbitrary for respondent to determine that petitioner had income in an amount at least equal to the normal_cost of see white v commissioner tcmemo_1997_459 we observe that upon receipt of a notice_of_deficiency determining unreported income a taxpayer can reasonably be expected to support an allegation that the commissioner erred in determining a deficiency in tax by stating facts tending to show that the taxpayer was unemployed earned a lower amount of income or otherwise did not receive the payments reported to respondent by third-party payors supporting his family all that is required to support the presumption is that the commissioner's determination have some minimal factual predicate pittman v commissioner f 3d pincite the evidence of unreported income offered by respondent is uncontroverted by petitioner consistent with parker v commissioner supra we hold that the presumption of correctness properly attached to respondent's determinations and petitioner bears the burden of demonstrating that they are erroneous see white v commissioner tcmemo_1997_459 in short petitioner's assertion that respondent erred in relying on reports from third-party payors in determining the deficiencies in dispute standing alone carries no weight the parties stipulated that during the years in issue petitioner was married and was legally responsible for one dependant sic child sec_6201 amended by the taxpayer bill of right sec_2 pub l sec 110_stat_1452 is effective as of date sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return see mcquatters v commissioner tcmemo_1998_88 dennis v commissioner tcmemo_1997_275 hardy v commissioner tcmemo_1997_97 neither party addressed the applicability vel non of sec_6201 to the instant case sec_6201 does not apply to petitioner's and taxable years because there was no income reported on an information_return for those years as for petitioner's and taxable years we conclude that petitioner has not asserted a reasonable dispute with respect to continued whether petitioner is liable for the deficiencies petitioner presented no affirmative evidence that respondent's determinations are erroneous on this record we sustain respondent's determinations sec_6651 failure_to_file timely for each year in issue respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file a federal_income_tax return sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 there is no evidence in the record that suggests that petitioner's failure_to_file a federal_income_tax return for any year in issue was due to reasonable_cause and not due to willful continued any item_of_income reported on an information_return petitioner never filed a form_1040 or any other document in which he swore that he did not receive unreported income failed to state any facts tending to indicate that he did not receive unreported income and failed to deny that he received any item_of_income reported on an information_return furthermore petitioner offered no evidence that he fully cooperated with respondent and the limited evidence in the record suggests otherwise neglect to the contrary his asserted reasons for refusing to file returns are patently frivolous consequently we sustain respondent's determination that petitioner is liable for the additions to tax under sec_6651 for the years through sec_6654 failure to pay estimated_tax for each year in issue respondent determined that petitioner is liable for the additions to tax under sec_6654 for his failure to make estimated_tax payments where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the amount required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless the taxpayer shows that one of the statutory exceptions applies 99_tc_202 75_tc_1 petitioner bears the burden to show qualification for such exception 78_tc_304 the record does not show that he qualifies for any exception therefore we hold that he is liable for the additions to tax under sec_6654 for the through taxable years to reflect the foregoing decision will be entered under rule
